JS 44 (Rev. 10/20)                  Case 2:21-cv-00486-CDJ
                                                      CIVILDocument
                                                            COVER 1SHEET
                                                                     Filed 02/02/21 Page 1 of 37
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                               Phoenix Lithographing Corporation, The Phoenix Group, Innovation Marketing
William Smart                                                                                                  Communications, LLC, Barry Green and Stephen Anello

    (b)   County of Residence of First Listed Plaintiff                Chester County                          County of Residence of First Listed Defendant              Philadelphia County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
          Brian C. Farrell, Esq., Console Mattiacci Law, LLC
          1525 Locust St., 9th Fl., Philadelphia, PA 19102 (215) 545-7676

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                           of Business In This State

    2   U.S. Government                      4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY              PERSONAL INJURY                    625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                365 Personal Injury -                   of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product            Product Liability               690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability              367 Health Care/                                                                                           400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &            Pharmaceutical                                                       PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                    Personal Injury                                                       820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’          Product Liability                                                     830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability              368 Asbestos Personal                                                     835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                      Injury Product                                                            New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product              Liability                                                             840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability             PERSONAL PROPERTY                             LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle           370 Other Fraud                     710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle           371 Truth in Lending                    Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability       380 Other Personal                  720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal              Property Damage                     Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                  385 Property Damage                 740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -           Product Liability               751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS             PRISONER PETITIONS                   790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights      Habeas Corpus:                      791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                  463 Alien Detainee                      Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment              510 Motions to Vacate                                                    870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                    Sentence                                                                 or Defendant)                 896 Arbitration
    245 Tort Product Liability               Accommodations          530 General                                                              871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -  535 Death Penalty                       IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment              Other:                              462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -  540 Mandamus & Other                465 Other Immigration                                                  950 Constitutionality of
                                             Other                   550 Civil Rights                        Actions                                                                State Statutes
                                         448 Education               555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. §12101, et seq.
VI. CAUSE OF ACTION                          Brief description of cause: Plaintiff asserts disability discrimination, retaliation, breach of contract, misrepresentation, and unpaid wage claims
                                                                     against Defendants under the ADA, PHRA, PFPO, WPCL and Pennsylvania common law.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION            DEMAND $                       CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                   in excess of $75,000           JURY DEMAND:           ✖ Yes     No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
02/02/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                    JUDGE                           MAG. JUDGE
                             Case 2:21-cv-00486-CDJ
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    02/02/21 Page 2 of 37
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                       Downingtown, PA 19335
Address of Plaintiff: ______________________________________________________________________________________________
                                           11631 Caroline Road, Philadelphia, PA 19154
Address of Defendant: ____________________________________________________________________________________________
                                                        11631 Caroline Road, Philadelphia, PA 19154
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      02/02/2021
DATE: __________________________________                     __________________________________________                                    319145
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

               Brian C. Farrell
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


      X       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

      X       Relief other than monetary damages is sought.


      02/02/2021
DATE: __________________________________                     __________________________________________                                    319145
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
                    Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 3 of 37
                                     IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                 CASE MANAGEMENT TRACK DESIGNATION FORM
                                                                           :           CIVIL ACTION
William Smart                                                              :
                                     v.                                    :
Phoenix Lithographing Corporation, The Phoenix Group,                      :
Innovation Marketing Communications, LLC, Barry Green and Stephen Anello   :           NO.

       In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
       plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
       filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
       side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
       designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
       the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
       to which that defendant believes the case should be assigned.

       SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
       (a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

       (b) Social Security – Cases requesting review of a decision of the Secretary of Health
           and Human Services denying plaintiff Social Security Benefits.                                   ( )

       (c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

       (d) Asbestos – Cases involving claims for personal injury or property damage from
           exposure to asbestos.                                                                            ( )

       (e) Special Management – Cases that do not fall into tracks (a) through (d) that are
           commonly referred to as complex and that need special or intense management by
           the court. (See reverse side of this form for a detailed explanation of special
           management cases.)                                                                               ( )

       (f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


        02/02/2021                                                             Plaintiff, William Smart
       Date                                          Attorney-at-law                Attorney for
        215-545-7676                              215-405-2900                   farrell@consolelaw.com

       Telephone                                      FAX Number                   E-Mail Address


       (Civ. 660) 10/02
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 4 of 37




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________
                                   :
WILLIAM SMART                      :
                                   :   C.A. NO.:
                        Plaintiff  :
                                   :
            v.                     :
                                   :   JURY TRIAL DEMANDED
                                   :
                                   :
PHOENIX LITHOGRAPHING              :
CORPORATION                        :
                                   :
THE PHOENIX GROUP                  :
                                   :
INNOVATION MARKETING               :
COMMUNICATIONS, LLC                :
                                   :
BARRY GREEN                        :
and                                :
                                   :
STEPHEN ANELLO                     :
                                   :
                        Defendants :
________________________________   :

                               CIVIL ACTION COMPLAINT

I.     PRELIMINARY STATEMENT

       Plaintiff, William Smart (“Plaintiff”), by and through his undersigned counsel, files this

Civil Action Complaint against his former employer, Defendants Phoenix Lithographing

Corporation, The Phoenix Group, Innovation Marketing Communications, LLC, and Barry Green

(collectively, “Defendants”). Plaintiff asserts discrimination and retaliation claims against

Defendants under the Americans with Disabilities Act, as amended, 42 U.S.C. §12101, et seq.,

(“ADA”), the Pennsylvania Human Relations Act, as amended, 43 P.S. §951, et seq. (“PHRA”),

and the Philadelphia Fair Practices Ordinance, as amended, Phila. Code §9-1100, et seq. (“PFPO”).
              Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 5 of 37




Plaintiff also asserts claims against Defendants, including individual Defendant Stephen Anello,

under the Pennsylvania Wage Payment and Collection Law, 43 P.S. §206.1, et seq. (“WPCL”),

and Pennsylvania common law for Defendants’ misrepresentations and violations of their

contractual and statutory obligations to Plaintiff in connection with his employment contract.

         Plaintiff seeks all available damages, including economic loss, compensatory, liquidated,

consequential, and punitive damages, in addition to all other relief under applicable federal and

state law as this Court deems appropriate.

II.      PARTIES

         1.       Plaintiff, William Smart (“Plaintiff”), is an individual and citizen of the

Commonwealth of Pennsylvania, residing therein in Downingtown, Pennsylvania.

         2.       Defendant, Phoenix Lithographing Corporation, is a Pennsylvania corporation that

is registered and licensed to do business in the Commonwealth of Pennsylvania, maintaining a

principal place of business at 11631 Caroline Road, Philadelphia, Pennsylvania 19154.

         3.       Defendant, The Phoenix Group, is upon information and belief a partnership

comprised of numerous business entities that is registered and licensed to do business in the

Commonwealth of Pennsylvania, with a principal place of business at 11631 Caroline Road,

Philadelphia, Pennsylvania 19154.

         4.       Defendant, Innovation Marketing Communications, LLC, is a Pennsylvania

corporation that is registered and licensed to do business in the Commonwealth of Pennsylvania,

maintaining a principal place of business at 11601 Caroline Road, Philadelphia, Pennsylvania

19154.

         5.       Defendant, Barry Green (hereinafter “Defendant Green”), is an individual and the

Chief Executive Officer of Defendants Phoenix Lithographing Corporation, The Phoenix Group,




                                                  2
             Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 6 of 37




and Innovation Marketing Communications, LLC. Defendant Green makes his principal place of

business at 11631 Caroline Road, Philadelphia, Pennsylvania 19154.

        6.       Defendant, Stephen Anello (“Defendant Anello”), is an individual and the Vice

Chairman of Phoenix Lithographing Corporation. Defendant Anello makes his principal place of

business at 11631 Caroline Road, Philadelphia, Pennsylvania 19154.

        7.       Defendants Phoenix Lithographing Corporation, The Phoenix Group, and

Innovation Marketing Communications, LLC (hereinafter collectively “Defendant Phoenix”) are

interconnected for purposes of the actions complained of herein such that they are considered

Plaintiff’s “single” and/or “joint” employer and/or enterprise.

        8.       Defendant Phoenix has interrelated operations and collectively controlled

Plaintiff’s job duties and responsibilities.

        9.       Defendants collectively caused the actions complained of herein.

        10.      Defendant Phoenix collectively retained significant control over the terms and

conditions of Plaintiff’s employment.

        11.      Defendant Phoenix is engaged in an industry affecting interstate commerce and

regularly does business in the Commonwealth of Pennsylvania.

        12.      At all times material hereto, Defendant Phoenix collectively employed more than

fifteen (15) employees.

        13.      At all times material to this action, Defendant Phoenix was an employer within the

meanings of the state and federal laws which form the bases of this action.

        14.      At all times material to this action, Plaintiff was an employee of Defendant Phoenix

within the meanings of the state and federal laws which form the bases of this action.




                                                  3
          Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 7 of 37




       15.     At all times material to this action, Defendant Phoenix acted by and through its

authorized agents, servants, contractors and/or employees acting within the course and scope of

their employment with Defendant Phoenix and in furtherance of Defendant Phoenix’s various

businesses.

III.   JURISDICTION AND VENUE

       16.     The causes of action set forth in this Complaint arise under the ADA, as amended,

42 U.S.C. §12101, et seq. (Count I); the PHRA, 43 P.S. §951, et seq. (Counts II-III); the PFPO, as

amended, Phila. Code §9-1100, et seq. (Counts IV-V); Pennsylvania common law (breach of

contract; fraudulent and negligent misrepresentation) (Count VI-VIII); and the WPCL, 43 P.S.

§206.1, et seq. (Count IX).

       17.     The District Court has subject matter jurisdiction over Count I (ADA) pursuant to

28 U.S.C. §1331.

       18.     The District Court has supplemental jurisdiction over Counts II-III (PHRA); IV-V

(PFPO); VI (breach of contract); VII (fraudulent misrepresentation and concealment); VIII

(negligent misrepresentation and concealment); and IX (WPCL) pursuant to 28 U.S.C. §1367.

       19.     Defendants are subject to the personal jurisdiction of this Court because, inter alia,

the case arises out of or relates to the contacts of Defendants with the Commonwealth of

Pennsylvania, the contacts of Defendants are continuous and systematic such that Defendants are

at home in the Commonwealth of Pennsylvania, and/or Defendants have consented to personal

jurisdiction by personal service within the Commonwealth of Pennsylvania via an authorized agent

of the corporation.

       20.     Venue is proper under 28 U.S.C. § 1391(b).




                                                 4
          Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 8 of 37




       21.     On or about February 14, 2020, Plaintiff dual filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”) and the Pennsylvania Human

Relations Commission, complaining of the acts of discrimination and retaliation alleged herein.

Attached hereto, incorporated herein, and marked as Exhibit “A” is a true and correct copy of the

EEOC Charge of Discrimination with minor redactions for purposes of electronic filing of

confidential and personal identifying information.

       22.     On or about November 6, 2020, the EEOC issued to Plaintiff a Dismissal and

Notice of Right to Sue. Attached hereto and marked as Exhibit “B” is a true and correct copy of

that Notice with minor redactions for purposes of electronic filing of confidential and personal

identifying information.

       23.     Plaintiff has filed this action within 90 days of receiving the Dismissal and Notice

of Right to Sue from the EEOC.

IV.    FACTUAL ALLEGATIONS SUPPORTING CLAIMS

Plaintiff’s Employment Contract with Defendant Phoenix

       24.     Defendant Phoenix is a collection of commercial printing companies principally

located in Philadelphia. Defendant Phoenix produces commercial printing products for various

companies in the pharmaceutical, telecommunications, arts, and retail industries, among others.

       25.     Plaintiff is a commercial printing executive with over 40 years of related experience

in the industry.

       26.     Over the course of his career, Plaintiff has held key leadership positions in various

private and publicly held commercial printing companies in the areas of direct sales, sales

management, operations management, and general management.




                                                 5
          Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 9 of 37




       27.     Prior to his employment with Defendant Phoenix, Plaintiff was a long-term, highly

successful salesman for a national commercial printing company called Cenveo, which in 2016

had over 7,000 employees and more than $1.5 billion in gross revenue.

       28.     During his last five full years of employment with Cenveo (2012-2017), Plaintiff

earned an average of approximately $1,000,000 per year. In 2017, his final full year with Cenveo,

Plaintiff earned over $1,100,000 in total income. In 2018, Plaintiff was on track to earn over

$1,300,000.

       29.     In or about early 2018, Defendant Green began to recruit Plaintiff to leave Cenveo

and join Defendant Phoenix as a commercial printing sales executive.

       30.     During this recruitment process, which lasted approximately nine months, Plaintiff

had several discussions with Defendant Green and other executives of Defendant Phoenix about

the specific terms and conditions of Plaintiff’s potential employment with Defendant Phoenix.

       31.     During many of those discussions, Plaintiff informed Defendant Green of his high

compensation rate at Cenveo and showed Defendant Green documentary proof of his income and

supporting sales record with Cenveo.

       32.     Plaintiff also made it clear to Defendant Green that he would not take the financial

risk of moving from Cenveo to Defendant Phoenix unless Defendants would agree to pay him a

guaranteed annual salary for a definite term of years.

       33.     During the contract negotiations, Defendant Green also informed Plaintiff that upon

joining Phoenix, Plaintiff would assume primary responsibility over Defendant Phoenix’s client

account with Comcast. In particular, Defendant Green promised Plaintiff a sales leadership

position over the print and direct mail components of Defendant Phoenix’s Comcast account,




                                                 6
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 10 of 37




which, according to Defendant Green, accounted for millions of dollars in sales revenue every

year.

        34.    As early as June 2018, Plaintiff began to memorialize for Defendant Green, in

writing, the proposed terms and conditions of his potential employment transition from Cenveo to

Defendant Phoenix.

        35.    Those terms included written sales goals for Plaintiff’s first three years of

employment with Defendant Phoenix, as well as a “Compensation Requirement” of a “3 year

guarantee” and a “3 Year Commitment” of $1,000,000 per year that was not contingent on Plaintiff

making any minimum amount of sales during the first three years.

        36.    The terms also included 1% commission on all sales generated by salespersons

recruited by Plaintiff to also join Defendant Phoenix, in addition to a signing bonus commensurate

with any commissions Plaintiff would be required to relinquish by virtue of leaving Cenveo.

        37.    After a series of further negotiations, in or about August 2018, Defendant Green

ultimately agreed with Plaintiff to these proposed employment terms, including an agreement to a

three-year contract with a guaranteed compensation rate of $1,000,000 per year.

        38.    Defendant Green then asked Plaintiff to draft the agreed-upon terms into a written

contract proposal as if authored by Defendant Green. In this initial written proposal, dated August

24, 2018, Plaintiff wrote the following, in relevant part, which reflected his agreement with

Defendant Green:

               “During your first thirty-six (36) months of employment, you will
               receive a non-recoverable draw of $83,333.00 per month of
               $1,000,000.00 annual in accordance with the payroll practices of
               Phoenix Lithographing Corp. Following your initial thirty-six (36)
               months, your draw will become recoverable against commissions
               and may be adjusted based on sales at that time. While on the non-
               recoverable draw, you will be eligible to earn commission once your
               annual draw has been satisfied.”



                                                7
           Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 11 of 37




          39.   Plaintiff’s August 24, 2018 contract proposal also included terms regarding,

without limitation, payment of 1% commission on all sales generated by salespersons recruited by

Plaintiff to join Defendant Phoenix, employee benefits, COBRA and 401(k) eligibility, vacation

time, and offers of employment to two of Plaintiff’s administrative employees at Cenveo.

          40.   Upon reading Plaintiff’s initial August 24, 2018 contract proposal, Defendant

Green informed Plaintiff that he would agree to these terms on behalf of Defendant Phoenix, but

that he wanted the terms to be in simpler language.

          41.   Accordingly, Plaintiff presented a revised contract proposal to Defendant Green on

or about August 28, 2018 with the same essential terms, albeit now in a simpler, bullet-point

format.

          42.   This revised contract contained the essential terms and conditions of Plaintiff’s

employment with Defendant Phoenix and included a guaranteed three-year term of employment

in addition to a guaranteed annual compensation rate of $1,000,000 per year.

          43.   The revised contract also included the same terms regarding payment of 1%

commission on all sales generated by salespersons recruited by Plaintiff to join Defendant Phoenix,

payment of a signing bonus commensurate with any commissions Plaintiff would be required to

relinquish by virtue of leaving Cenveo, and provision of certain employee benefits.

          44.   On or about September 5, 2018, Plaintiff executed this version of the contract with

Defendant Phoenix (hereinafter “the September 5, 2018 Employment Contract”). (See a true and

correct copy of the fully executed September 5, 2018 Employment Contract, attached hereto as

“Exhibit C”).

          45.   Later that day, Defendant Green counter-executed the September 5, 2018

Employment Contract with Plaintiff on behalf of Defendant Phoenix. (See Exhibit C).



                                                 8
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 12 of 37




       46.     Plaintiff did not commence employment with Defendant Phoenix until on or about

October 1, 2018.

       47.     Shortly after Plaintiff commenced employment, Plaintiff learned that Defendant

Green had made false representations to him during contract negotiations with respect to the status

of Defendant Phoenix’s Comcast account. With the exception of a very minor segment of

Comcast’s commercial printing business (the “Install Kit” segment), Defendant Phoenix had lost

every other aspect of its client account with Comcast (including the print and direct mail

components) prior to Plaintiff commencing employment with Defendant Phoenix.

       48.     Defendants fraudulently misrepresented and concealed from Plaintiff that

Defendant Phoenix had already lost the majority of its Comcast account during contract

negotiations with Plaintiff.

       49.     Defendants made these false misrepresentations and concealed from Plaintiff this

fact with the intent of misleading Plaintiff and to induce justifiable reliance by Plaintiff and/or

under circumstances in which Defendants ought to have known their falsity and in failure to

exercise reasonable in supplying that information to Plaintiff, resulting in Plaintiff resigning from

Cenveo and ultimately joining Defendant Phoenix.

Plaintiff’s Cancer Diagnosis

       50.     At all times during his employment with Defendant Phoenix, Plaintiff held the

position of Vice President of New Business Development.

       51.     At all times during his employment with Defendant Phoenix, Plaintiff reported

directly to Defendant Green.




                                                 9
          Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 13 of 37




        52.     Several months after he began working for Defendant Phoenix, in April 2019,

Plaintiff was diagnosed with squamous cell carcinoma cancer of the head and neck. At that time,

Plaintiff’s cancer found to be in his left tonsil and lymph nodes.

        53.     Plaintiff’s cancer diagnosis constitutes a disability within the meaning of the

Americans with Disabilities Act (“ADA”), the Pennsylvania Human Relations Act (“PHRA”), and

the Philadelphia Fair Practice Ordinance (“PFPO”), in that it substantially impaired one or more

of Plaintiff’s major life activities.

        54.     In or about late May 2019, Plaintiff informed Defendant Green and Defendant

Stephen Anello (“Defendant Anello”), Defendant Phoenix’s Vice Chairman, of his cancer

diagnosis. During that meeting, Plaintiff also informed them that he would be undergoing a series

of complex surgeries to remove his tumors and reconstruct his throat in June 2019 and would

require, as a reasonable accommodation, time off from work thereafter to recover.

        55.     On or about June 10, 2019, Plaintiff underwent the said cancer surgeries.

        56.     On or about June 11, 2019, due to post-surgery related complications, Plaintiff

underwent an emergency surgery on his throat due to a post-operative hemorrhage. Plaintiff

remained in the hospital for another eight days to recover. Due to the severe and invasive nature

of these cancer surgeries, Plaintiff underwent a subsequent tracheostomy to assist his breathing, in

addition to a surgical insertion of a feeding tube.

        57.     Following a period of recovery, Plaintiff returned to full-time work in or about July

2019.

        58.     Thereafter and continuing until the termination of his employment, Defendants,

including Defendant Green, engaged in a pattern of discrimination and retaliation against Plaintiff

based on his disability and requests for reasonable accommodations.




                                                 10
            Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 14 of 37




         59.    By way of example, when Plaintiff returned to work, Defendant Green began

harassing Plaintiff about his compensation, calling him a “financial drain” on the company.

Defendant Green also began demanding that Plaintiff volunteer to take a pay-cut.

         60.    On or about July 31, 2019, Plaintiff commenced proton radiation therapy as a form

of preventative treatment for his cancer. Plaintiff’s radiation therapy regimen was for five

continuous weeks, with individual treatment sessions occurring five days per week on weekdays.

Plaintiff scheduled the individual therapy sessions in the evenings in an effort to minimize

interference with his work schedule.

         61.    At all times relevant hereto, Defendants were fully aware of Plaintiff’s proton

radiation therapy regimen and the corresponding effect it had on Plaintiff’s ability to swallow and

speak.

         62.    Plaintiff specifically requested that Defendant Green not schedule meetings with

him at the end of the day due to his radiation treatment schedule. Defendant Green refused to

provide Plaintiff this reasonable accommodation and continued to set meetings for the end of the

day, which often interfered with Plaintiff’s radiation treatments at the University of Pennsylvania

Hospital.

         63.    In early August 2019, shortly after Plaintiff commenced proton radiation treatment,

Defendants Green and Anello confronted Plaintiff in hostile fashion, again called Plaintiff a

“financial drain” on the company, falsely accused Plaintiff of not hitting his sales goals, and

demanded that Plaintiff prepare a written proposal to reduce his compensation. In this particular

interaction, which occurred in the late afternoon on a Friday directly before one of Plaintiff’s

scheduled radiation treatments, Defendants Green and Anello’s discriminatory harassment of




                                                11
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 15 of 37




Plaintiff was so distressing that it caused Plaintiff to experience difficulty in breathing a few hours

later during his radiation treatment.

       64.     A few days later, Plaintiff presented his sales figures and other evidence to

Defendant Green to prove that despite his recent cancer diagnosis, related surgeries, and their

combined effect on his health, Plaintiff was still performing at a high level and meeting his

profitability goals for Defendant Phoenix. In response, Defendant Green largely ignored what

Plaintiff was saying and continued to insist that Plaintiff take a substantial pay-cut.

       65.     On or about August 9, 2019, Ken Marino (“Marino”), Defendant Phoenix’s

President, stated that Plaintiff could “no longer ignore” Defendant Green’s demand that he agree

to a drastic reduction in compensation. Marino then suggested a $600,000 pay decrease to a

reduced total of $400,000 per year, which Plaintiff said he would not agree to.

       66.     Five days later, on or about August 14, 2019, Marino instructed Plaintiff to agree

to reduce his salary in order to remain employed by Defendant Phoenix. Marino then told Plaintiff

that Defendant Green was “offering $333,000” per year, but thought that if Plaintiff “cooperated”,

Marino could talk Defendant Green into paying Plaintiff $400,000 per year. Plaintiff told Marino

he would not consider such a drastic reduction to his compensation.

       67.     On or about August 16, 2019, Defendant Green, Defendant Anello, and Marino

called a meeting with Plaintiff at the end of the day, during which they asked whether Plaintiff had

created a proposal to reduce his salary. Plaintiff stated he had not and was not considering it.

Plaintiff again showed Defendant Green, Defendant Anello, and Marino documentation that

indicated he had actually established a higher sales profit margin than originally anticipated during

his first year of employment and was, despite his cancer diagnosis, still performing at a very high




                                                  12
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 16 of 37




level. Defendant Green, Anello, and Marino again ignored what Plaintiff was saying and showing

them and continued to insist that Plaintiff voluntarily accept a pay-cut.

       68.     On or about August 19, 2019, Defendant Green, Anello, and Marino held another

meeting with Plaintiff during which they again asked Plaintiff to make a proposal to reduce his

salary. Plaintiff informed them again that he would not do so.

       69.     The following day, on or about August 20, 2019, Marino approached Plaintiff in

his office with an ultimatum from Defendant Green: accept a $600,000 pay decrease to a salary of

$400,000 and an involuntary reassignment of one of Plaintiff’s largest client accounts, or face

termination. Plaintiff informed Marino that he would not accept this proposal. Marino then

terminated Plaintiff’s employment, effective that day.

       70.     August 20, 2019 was a particularly hot and humid day in Philadelphia, with

temperatures reaching a high of 91 degrees. After he terminated Plaintiff’s employment, Marino

told Plaintiff to pack his belongings immediately (which included furniture, several heavy boxes

of personal items, and computer equipment) and leave the premises. Due to his weakened physical

state caused by ongoing radiation treatment, Plaintiff asked two other employees to help him carry

his belongings from his second-floor office to his car. Defendant Green, upon seeing this,

instructed those employees to stop helping Plaintiff. Plaintiff was then forced to call his wife for

assistance.

       71.     Upon information and belief, Defendants replaced Plaintiff with non-disabled

employees and/or disseminated Plaintiff’s job duties and sales accounts to non-disabled

employees.




                                                 13
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 17 of 37




        72.     Defendant Green aided, abetted, incited, compelled and/or coerced the

discrimination and retaliation to which Plaintiff was subjected during his employment with

Defendant Phoenix.

        73.     Plaintiff’s disability, including his record of disability and Defendants’ regarding

him as disabled, was a motivating and/or determinative factor in connection with Defendants’

discriminatory treatment of Plaintiff, including the termination of Plaintiff’s employment.

        74.     Plaintiff’s requests for reasonable accommodations were motivating and/or

determinative factors in connection with Defendants’ discriminatory and retaliatory treatment of

Plaintiff, including the termination of Plaintiff’s employment.

        75.     As a direct and proximate result of the discriminatory and retaliatory conduct of

Defendants, Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or

earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-

esteem, mental anguish, and loss of life’s pleasures, the full extent of which is not known at this

time.

        76.     Defendants acted with malice, reckless indifference, and/or deliberate indifference

to Plaintiff’s protected rights.

Defendant Phoenix’s Termination of Plaintiff’s Employment Constituted a Material Breach of
the September 5, 2018 Employment Contract

        77.     Pursuant to the September 5, 2018 Employment Contract, Defendant Phoenix was

obligated to pay Plaintiff a total of $3,000,000 in guaranteed compensation throughout a definite

three-year term set to conclude on or about October 1, 2021.

        78.     As of August 20, 2019, the date it terminated Plaintiff’s employment, Defendant

Phoenix had only paid Plaintiff a total of $882,884.18 under the September 5, 2018 Employment

Contract.



                                                 14
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 18 of 37




        79.   Defendant Phoenix terminated Plaintiff’s employment more than two years before

the agreed-upon conclusion of the September 5, 2018 Employment Contract’s term and did not

pay the remaining amounts owed to Plaintiff.

        80.   Defendant Phoenix materially breached the September 5, 2018 Employment

Contract by terminating Plaintiff’s employment prior to the conclusion of the three-year term and

not paying Plaintiff the remainder of amounts owed to him.

        81.   As a result of Defendant Phoenix’s material breach, Plaintiff has suffered and will

in the future suffer damages in the amount of approximately $2,117,115.82 at minimum (not

including interest), which constitutes the approximate remainder of guaranteed salary owed to

Plaintiff for the September 5, 2018 Employment Contract term.

        82.   As a result of Defendant Phoenix’s material breach, Plaintiff has also suffered the

lost monetary value of employee benefits owed, in addition to unpaid vehicular and sales expense

allowances, for the remainder of the September 5, 2018 Employment Contract term.

        83.   Defendant Phoenix also materially breached the September 5, 2018 Employment

Agreement by not paying Plaintiff a signing bonus of approximately $180,000, which represents

the approximate amount of commission income Plaintiff had to relinquish at Cenveo to join

Defendant Phoenix.

        84.   Defendant Phoenix further materially breached the September 5, 2018 Employment

Agreement by not paying Plaintiff 1% commission on all sales generated by Eric Call, a salesman

who Plaintiff successfully recruited from Cenveo to join Defendant Phoenix in or about September

2018.




                                               15
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 19 of 37




        85.     As a result of Defendant Phoenix’s material breaches of the September 5, 2018

Employment Agreement, Plaintiff has also suffered consequential damages in addition to lost

future income and opportunity.

        86.     Defendants have also violated the WPCL because Plaintiff did not receive his

established contracted compensation due to him under the September 5, 2018 Employment

Contract.

                                     COUNT I – ADA
                           (Disparate Treatment and Retaliation)
     Plaintiff v. Defendants Phoenix Lithographing Corporation; The Phoenix Group;
                      and Innovation Marketing Communications, LLC

        87.     Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

        88.     Plaintiff’s disability was a substantial, motivating, and/or determinative factor in

connection with Defendant Phoenix’s treatment of him.

        89.     Plaintiff’s requests for accommodation were a substantial, motivating, and/or

determinative factor in connection with Defendant Phoenix’s treatment of him.

        90.     By committing the foregoing acts of discrimination and retaliation against Plaintiff,

including,    without   limitation,   retaliating   against   Plaintiff for requesting reasonable

accommodations and/or terminating his employment, Defendant Phoenix has violated the ADA.

        91.     As a direct and proximate result of Defendant Phoenix’s violation of the ADA,

Plaintiff has suffered the damages and losses set forth herein and has incurred attorneys’ fees and

costs. Plaintiff is now suffering and will continue to suffer irreparable injury and monetary

damages as a result of Defendant Phoenix’s discriminatory and retaliatory acts unless and until

this Court grants the relief requested herein.




                                                    16
          Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 20 of 37




         92.     Defendant Phoenix acted intentionally, and with malice and/or reckless

indifference to Plaintiff’s rights, and their conduct warrants the imposition of punitive damages.

                                    COUNT II - PHRA
                           (Disparate Treatment and Retaliation)
     Plaintiff v. Defendants Phoenix Lithographing Corporation; The Phoenix Group;
                      and Innovation Marketing Communications, LLC

         93.     Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

         94.     Plaintiff’s disability was a substantial, motivating, and/or determinative factor in

connection with Defendant Phoenix’s treatment of him.

         95.     Plaintiff’s requests for accommodation were a substantial, motivating, and/or

determinative factor in connection with Defendant Phoenix’s treatment of him.

         96.     By committing the foregoing acts of discrimination and retaliation against Plaintiff,

including,     without   limitation,   retaliating   against   Plaintiff for requesting reasonable

accommodations and/or terminating his employment, Defendant Phoenix has violated the PHRA.

         97.     As a direct and proximate result of Defendant Phoenix’s violation of the PHRA,

Plaintiff has suffered the damages and losses set forth herein and has incurred attorneys’ fees and

costs.

         98.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant Phoenix’s discriminatory and retaliatory acts unless

and until this Court grants the relief requested herein.

                                        COUNT III - PHRA
                                       (Aiding and Abetting)
                                Plaintiff v. Defendant Barry Green

         99.     Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.



                                                     17
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 21 of 37




        100.     Defendant Green willfully and knowingly aided, abetted, incited, compelled and/or

coerced Defendant Phoenix in the discrimination and retaliation to which Plaintiff was subjected.

        101.     Defendant Green knowingly gave substantial assistance and/or encouragement to

the unlawful acts of discrimination and retaliation of Defendant Phoenix towards Plaintiff.

        102.     Defendant Green, by committing the foregoing acts of discrimination and

retaliation, has violated the PHRA.

        103.     Said violations were intentional and willful.

        104.     As a direct and proximate result of Defendant Green’s violations of the PHRA,

Plaintiff has sustained the injuries, damages and losses set forth herein.

        105.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant Green’s discriminatory and retaliatory acts unless and

until the Court grants the relief requested herein.

                                    COUNT IV - PFPO
                           (Disparate Treatment and Retaliation)
     Plaintiff v. Defendants Phoenix Lithographing Corporation; The Phoenix Group;
                      and Innovation Marketing Communications, LLC

        106.     Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

        107.     Plaintiff’s disability was a substantial, motivating, and/or determinative factor in

connection with Defendant Phoenix’s treatment of him.

        108.     Plaintiff’s requests for accommodation were a substantial, motivating, and/or

determinative factor in connection with Defendant Phoenix’s treatment of him.

        109.     By committing the foregoing acts of discrimination and retaliation against Plaintiff,

including,     without   limitation,   retaliating   against   Plaintiff for requesting reasonable

accommodations and/or terminating his employment, Defendant Phoenix has violated the PFPO.



                                                     18
          Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 22 of 37




         110.   As a direct and proximate result of Defendant Phoenix’s violation of the PFPO,

Plaintiff has suffered the damages and losses set forth herein and has incurred attorneys’ fees and

costs.

         111.   Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant Phoenix’s discriminatory and retaliatory acts unless

and until this Court grants the relief requested herein.

         112.   Defendant Phoenix acted intentionally, and with malice and/or reckless

indifference to Plaintiff’s rights, and their conduct warrants the imposition of punitive damages.

                                        COUNT V - PFPO
                                      (Aiding and Abetting)
                               Plaintiff v. Defendant Barry Green

         113.   Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

         114.   Defendant Green willfully and knowingly aided, abetted, incited, compelled and/or

coerced Defendant Phoenix in the discrimination and retaliation to which Plaintiff was subjected.

         115.   Defendant Green knowingly gave substantial assistance and/or encouragement to

the unlawful acts of discrimination and retaliation of Defendant Phoenix towards Plaintiff.

         116.   Defendant Green, by committing the foregoing acts of discrimination and

retaliation, has violated the PFPO.

         117.   Defendant Green acted intentionally, and with malice and/or reckless indifference

to Plaintiff’s rights, and their conduct warrants the imposition of punitive damages.

         118.   As a direct and proximate result of Defendant Green’s violations of the PFPO

Plaintiff has sustained the injuries, damages and losses set forth herein.




                                                 19
           Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 23 of 37




                              COUNT VI – Breach of Contract
     Plaintiff v. Defendants Phoenix Lithographing Corporation; The Phoenix Group;
                         and Innovation Marketing Communications, LLC

          119.   Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

          120.   The September 5, 2018 Employment Contract constitutes a valid and enforceable

contract between Plaintiff and Defendant Phoenix and is supported by adequate legal

consideration.

          121.   By its actions in terminating Plaintiff’s employment prior to the expiration of the

guaranteed three-year term, and by its failure to pay amounts due to Plaintiff, Defendant Phoenix

is in material breach of the September 5, 2018 Employment Contract.

          122.   Plaintiff is entitled to all compensation and the monetary value of lost benefits that

he would have received had Defendant Phoenix not materially breached the September 5, 2018

Employment Contract.

          123.   Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary and consequential damages as a result of Defendant Phoenix’s material breach of the

September 5, 2018 Employment Contract unless and until this Court grants the relief requested

herein.

                   COUNT VII – Fraudulent Misrepresentation and Concealment
     Plaintiff v. Defendants Phoenix Lithographing Corporation; The Phoenix Group;
                  Innovation Marketing Communications, LLC; and Barry Green

          124.   Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

          125.   Defendants fraudulently misrepresented and concealed facts material to the

transaction at hand.




                                                  20
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 24 of 37




        126.    Defendants fraudulently misrepresented and concealed from Plaintiff the true status

of its client account with Comcast during Plaintiff’s employment contract negotiations.

        127.    Defendants made these false misrepresentations and concealed from Plaintiff these

facts with the intent of misleading Plaintiff and to induce justifiable reliance by Plaintiff resulting

in him resigning from Cenveo and joining Defendant Phoenix.

        128.    Defendants’ conduct is outrageous under the circumstances and warrants the

imposition of punitive damages.

        129.    As a direct result of Defendants’ tortious conduct, Plaintiff has suffered economic

and compensatory damages.

                   COUNT VIII – Negligent Misrepresentation and Concealment
     Plaintiff v. Defendants Phoenix Lithographing Corporation; The Phoenix Group;
                  Innovation Marketing Communications, LLC; and Barry Green

        130.    Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

        131.    Defendants misrepresented and concealed from Plaintiff the true status of its client

account with Comcast during Plaintiff’s employment contract negotiations.

        132.    Defendants made these misrepresentations and concealed these material facts from

Plaintiff under circumstances in which Defendants ought to have known of their falsity and in

failure to exercise reasonable care in supplying the information to Plaintiff.

        133.    Defendants made these misrepresentations and concealed material facts from

Plaintiff with the intent of misleading Plaintiff and to induce justifiable reliance by Plaintiff

resulting in him resigning from Cenveo and joining Defendant Phoenix.

        134.    As a direct result of Defendants’ tortious conduct, Plaintiff has suffered economic

and compensatory damages.




                                                  21
           Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 25 of 37




                                            COUNT IX – WPCL
                                          Plaintiff v. All Defendants

        135.      Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

        136.      The September 5, 2018 Employment Contract established contractual employment

with Plaintiff.

        137.      Both Plaintiff and Defendants accepted the terms of the September 5, 2018

Employment Contract via its execution on September 5, 2018.

        138.      Defendants violated the WPCL by refusing to pay Plaintiff the contractually owed

amounts.

        139.      Because there is no good faith dispute that the sums owed to Plaintiff are due and

owing, under Section 260.10 of the WPCL, Plaintiff is entitled to recover liquidated damages

against Defendant in an amount equal to twenty-five percent (25%) of the sums owed to him, or

$500, whichever is greater.

        140.      Under Section 260.9(a)(f) of the WPCL, if Plaintiff is successful in obtaining a

judgment against Defendants, this Court is required to award Plaintiff his costs and reasonable

attorneys’ fees incurred in litigating this action.

                                               RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendants’ unlawful conduct, and specifically prays that this Court grant him the following relief

by:

        (a)       declaring the acts and practices complained of herein to be in violation of the ADA;

        (b)       declaring the acts and practices complained of herein to be in violation of PHRA;

        (c)       declaring the acts and practices complained of herein to be in violation of the PFPO;



                                                      22
          Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 26 of 37




        (d)    declaring the acts and practices complained of herein to be in violation of

Pennsylvania common law;

        (e)    declaring the acts and practices complained of herein to be in violation of the

WPCL;

        (f)    enjoining and permanently restraining the violations alleged herein;

        (g)    entering judgment against Defendants and in favor of Plaintiff in an amount to be

determined;

        (h)    awarding compensatory damages to make Plaintiff whole for all lost earnings,

earning capacity and benefits, past and future, which Plaintiff has suffered or may suffer as a result

of Defendants’ unlawful conduct;

        (i)    awarding compensatory damages to Plaintiff for past and future pain and suffering,

emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which Plaintiff has

suffered or may suffer as a result of Defendants’ unlawful conduct;

        (j)    awarding punitive damages to Plaintiff;

        (k)    awarding liquidated damages to Plaintiff under the WPCL;

        (l)    awarding consequential damages to Plaintiff;

        (m)    awarding damages in the owed amounts to Plaintiff under the September 5, 2018

Employment Contract, including interest, liquidated damages, and post-judgment interest at the

legal rate;

        (n)    awarding Plaintiff such other damages as are appropriate under the ADA, PHRA

PFPO, WPCL, and Pennsylvania common law;

        (o)    awarding Plaintiff the costs of suit, expert fees and other disbursements, and

reasonable attorneys’ fees; and




                                                 23
         Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 27 of 37




       (p)     granting such other and further relief as this Court may deem just, proper, or

equitable including other equitable and injunctive relief providing restitution for past violations

and preventing future violations.

                                    JURY TRIAL DEMAND

       Plaintiff demands a trial by jury.



                                                     CONSOLE MATTIACCI LAW LLC

                                                     By: /s/ Brian Farrell
                                                     Stephen G. Console, Esquire
                                                     Laura C. Mattiacci, Esquire
                                                     Brian Farrell, Esquire
                                                     Console Mattiacci Law LLC
                                                     1525 Locust Street, Ninth Floor
                                                     Philadelphia, PA 19102
                                                     (215) 545-7676
                                                     (215) 565-2851 (fax)
                                                     console@consolelaw.com
                                                     mattiacci@consolelaw.com
                                                     farrell@consolelaw.com
                                                     Attorney for Plaintiff, William Smart
Date: February 2, 2021




                                                24
Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 28 of 37




                    Exhibit “A”
              Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 29 of 37




                     CHARGE OF DISCRIMINATION                                       AGENCY               CHARGE NUMBER
                                                                                        FEPA
1’his form is affected by the Privacy Act of 1974; See privacy statement before     X    EEOC
consolidating this form.
STATE OR LOCAL AGENCY: Pennsylvania Human Relations Commission

NAME (Indicate Mr., Ms., Mrs.)                                      TELEPHONE NUMBER (Include Area Code)
William Smart

STREET ADDRESS                             CITY, STATE AND ZIP                                   DATE OF BIRTH



NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP, COMMITTEE.
STATE OF LOCAL GOVERNMENT WHO DISCRIMINATED AGAINST ME (If more than one than list below)

NAME                                            NUMBER OF EMPLOYEES.                     TELEPHONE (Include Area Code)
                                                MEMBERS

The Phoenix Group; Phoenix                     >15                                       (215)698-9000                  cP
                                                                                                                                         - <\
                                                                                                                -rA      -n
Lithographing Corporation; High Road                                                                           ^ ■

                                                                                                                c,'
Press; Phoenix Veterans Print; Innovation                                                                      A C~>         ■cP
Marketing Communications; Barry Green                                                                                           sr
                                                                                                                                   •o.

STREET ADDRESS                                  CITY. STATE AND ZIP                             COUNTY               o C-:
                                                                                                                        rC
                                                                                                Philadelphia          , :3Cc.        ^          '
(All Respondents)                                                                                                     C> -pA             cr
11631 Caroline Road                              Philadelphia, PA 19154                                                      yr          Sr
CAUSE OF DISCRIMINATION (Check appropriate hox(es))                               DATE DISCRIMINATION TOOK PLACE
  Race     Color   Sex   National Origin                                          Earliest               Latest August 20, 2019
  X Retaliation  _Age _X Disability    Other (Specify)

The Particulars Are:


A.       1.       Relevant Work History

I was collectively employed by Respondents, The Phoenix Group; Phoenix Lithographing
Corporation; High Road Press; Phoenix Veterans Print; and Innovation Marketing Communications
(collectively “Respondents”), from on or about September 5, 2018 until on or about August 20, 2019
the date of my termination. At all times material hereto, I held the position of Vice President of New
Business Development for Respondents.

During my employment with Respondents, I reported to Barry Green (“Respondent Green”), Owner
and Chief Executive Officer of Respondents. At all times relevant hereto. I was a dedicated employee
for Respondents and performed my job duties in an exceptional manner.

I suffer from an ongoing strain of cancer (Squamous Cell Carcinoma). This medical condition
constitutes a disability within the meaning of the Americans with Disabilities Act (“ADA”), the
Pennsylvania Human Relations Act (“PHRA”), and the Philadelphia Fair Practice Ordinance
(“PFPO”), in that it substantially Impairs one or more of my major life activities.




                                                                1
            Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 30 of 37




      2.       Harm Summary

I believe that Respondents discriminated against me based upon my disability and retaliated against
me for requesting reasonable accommodations in connection with the same, culminating in the
termination of my employment. Evidence of Respondents’ discriminatory and retaliatory conduct
includes, but is not limited to, the following:
      a) On or about September 5, 2018, I entered into an employment contract with Respondents
         to serve as their Vice President of New Business Development. The employment contract
           guaranteed me a salary of $1,000,000 for my first three years of employment with
           Respondents.

      b) In or about April of 2019, I was diagnosed with Squamous Cell Carcinoma Cancer.

      c) In or about late May of 2019, I informed Respondent Green and Steve Anello (“Anello”),
           Respondents’ Vice Chairman, of my cancer diagnosis. During that meeting, I informed
           them that I would be undergoing surgery (tracheostomy) in June 2019 and would require
           as a reasonable accommodation, time off from work thereafter to recover.

      d) On or about June 10, 2019, I underwent tracheostomy surgery as part of my oancer
           treatment. On June 11, 2019, due to surgery-related complications, I underwent a second
           (and emergency) surgery on my throat due to a post-operative hemorrhage. I remained in
           the hospital for another eight(8) days to recover. Due to the severe and invasive nature of
           the surgery, I needed a feeding tube in order to eat for several weeks.

      e) I returned to work from surgery in July 2019.

      f) Thereafter and continuing until the termination of my employment. Respondents, Including
           Respondent Green, engaged in a pattern of discrimination and retaliation against me
           based on my disability and requests for reasonable accommodations.

      g) By way of example, when I returned to work. Respondent Green began harassing me
           about my compensation and informed me that I was a “financial drain” on the company.
           Respondent Green also began demanding that I volunteer to take a pay-cut.

      h) On or about July 31, 2019, I commenced proton radiation therapy as a form of continuing
           treatment for my cancer diagnosis. My radiation therapy regimen was for five (5)
           continuous weeks, with individual treatment sessions occurring five (5) days per week on
           weekdays. I scheduled the individual therapy sessions In the evenings in an effort to
           minimize interference with my work schedule for Respondents.

      i) At all times relevant hereto. Respondents were fully aware of my proton radiation therapy
         regimen.

                                                 2
    Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 31 of 37




j) In early August of 2019, just after I commenced proton radiation treatment, Respondent
   Green and Anello confronted me in hostile fashion, again told me I was a “financial drain
   on the company, and falsely accused me of not hitting my sales goals. In this particular
   interaction, which occurred in the late afternoon on a Friday directly before one of my
   scheduled radiation treatments, Respondent Green and Anello’s discriminatory
   harassment of me was so distressing that it caused me difficulty in breathing.

k) A few days later, I presented my sales figures and other evidence to Respondent Green to
   prove to him that despite my recent cancer diagnosis and its effect on my health, I was still
   meeting my sales goals for Respondents. Respondent Green largely ignored what I was
   saying and continued to insist that I take a pay-cut.

I) On or about August 9, 2019, Ken Marino (“Marino”), Respondents’ President, abruptly
   informed me that I would need to consider a drastic reduction to my salary in order to
   remain employed by Respondents. Marino then specifically suggested a $600,000 pay
   decrease, which I told him 1 would not agree to.

m) On or about August 14, 2019, Marino informed me that I would need to come up with a
   proposal for management to reduce my salary in order to remain employed by
   Respondents. Marino again suggested that I propose a $400,000 salary, which was
  $600,000 less than what I was earning at that time. I told him I would not consider such a
   drastic reduction to my compensation.

n) On or about August 16, 2019, Respondent Green, Steve Anello (“Anello”), Vice Chairman,
   and Marino requested a meeting with me, during which they asked whether I had created a
   “proposal” to reduce my salary. I informed them I had not and was not considering it. I also
   informed them that I had a radiation treatment planned for later that day and excused
   myself from the meeting.

o) On or about August 19, 2019, Respondent Green, Anella, and Marino held another
   meeting with me during which they again asked me to make a proposal to reduce my
   salary. I informed them I would not do so.

p) The following day, on or about August 20, 2019, Marino approached me in my office with
   an ultimatum from Respondent Green: accept a $600,000 pay decrease to a salary of
   $400,000 and an involuntary reassignment of one of my biggest client accounts or be
   terminated. I informed Marino that I would not accept this discriminatory and retaliatory
   proposal. Marino then informed me that my employment was terminated, effective
   immediately.




                                          3
                 Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 32 of 37




            q) Upon information and belief, Respondents replaced me with a non-disabled employee
                 and/or disseminated my job duties and sales
                                                                                 accounts to a non-disabled employee.
                 snrf'"T j'"?'                                                compelled and/or coerced the discrimirralion
                 and retaliahon to which I was subjected during my employment with Respondents.
   B.
           Respondents’ Stated Reasons;

            a)


            b)
                     Respondents have not provided any legitimate nonretaliatory explanation for
                     subjecting me to unlawful retaliation for requesting reasonaWe accommodLions.
           c)
                     exolan^Jlnl^^?             not provided any legitimate nondiscriminatory^ or nonretaliatory
                     explanation for terminating my employment.
 C.        Statutes and Basis for Allegations



  amended 43 P S § 951 ef sea rPHRlh‘inTtl                                                        Human Relations Act                       , as

   (■PFPO"), Philadelphia iode §^^1100 e/seg fs sm forttherein
^ J want this chai-ge filed with both tlie EEOC and the State or         \i


local Agency, if any. I will advise the agencies if 1 change my
 address or telephone number and cooperate fully with them in the
_processing of my charge in accordance with their procedures             to-tfte-besf-ofmydenewlGdgc mfemation and hnlk^:
I declare under penalty or perjur>' that the foregoing is true and
correct.



                                                                         SieNAWR&OF COMPEA-Ij^AWy

                                                                         SyfrS6RfBB&-AN©-SW©Rr«^©-BBFO}yB-M^                                -BAW
Date:
                              Charging Party (Signature)                 (Say-MeHthT-and year)



                                                                                                                                 ro
                                                                                                                    r'           o
                                                                                                                    p''          -n
                                                                                                                                 rn         > ‘
                                                                                                              -         o        CD
                                                                                                              —4


                                                                                                                  ■")             XT
                                                                                                                         ■T, '
                                                                                                                                  -T3
                                                                                                                  Oc:/
                                                                                                                  -rr n'          ^           n
                                                                                                                  -iir'-
                                                                                                                          -o      ro

                                                                                                                                      jfr
                                                                     4
            Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 33 of 37




                      INF0RA4ATI0N FOR COMPLAINANTS & ELECTION OPTION
                                          TO DUAL FILE WITH THE
                         PENNSYLVANIA HUMAN RELATIONS COMMISSION
      William Smart
                             '“'’““'’‘F.™"'’’            Lithographmg Corporation; High Road Press-
              Phoe.„x Veterans Prmt; Innovation Marketing Contmonications, B^ry GreeF
     EEOC No.




   Complaints filed with the PHRC must be filed wi
 unlawful discrimination    If PWT?r 1 P . - --Within 180 days ofthe act(s) which you believe are
 dismissed.            on. IfIFIRC determines that your PHRC complaint is untimely, it will be


                                                                                       You have chosen
 EE^                   yoor complaint, so PHRC will not investigate it and, in most cases will accept
 ra'le;^:                                                                      -w,,, hlvelS* e                         to




 equired by eithei party, unless/until otherwise notified by PHRC.
  If your case is still pending with PHRC after one year
your eomplamt.n state court, PHRC will inform you offrom filing with PHRC,you have the right to file
                                                     drese rigL and obligltlons
                              |Sign and dsite appropriate request below]

iJached loc?„£nf‘‘ri*                                                f"”' «’= v^ificalion below into
PHRC                                         '•“                                     EEOC to transmit it to
 X
Pa
I'a.C S j4J{)4, relating to unsworn
    C.6.                       statements in this tocomplaint
                                    Jalsifcation               are made subject to the penalties of18
                                                      authorities.
                                                                                                        ro         • ft
                                                                        /
                                      X                                          r         '/
                                                                                                LAt
                                                                                                Un -?ern

                                              Signature and Dale (William Smart)
                                                                                                             sr
                                                                                             '- yr'
                                                                                                 • -p        -TJ
                                                                                                             dJC          rfi
                                                                                                        -n    ro

                                                                                                                  XT
                                                                                                                  sr
Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 34 of 37




                    Exhibit “B”
Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 35 of 37
Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 36 of 37




                    Exhibit “C”
Case 2:21-cv-00486-CDJ Document 1 Filed 02/02/21 Page 37 of 37
